        Case 1:20-cv-06539-JMF Document 195 Filed 12/08/20 Page 1 of 12




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


  IN RE CITIBANK AUGUST 11, 2020                            No. 1:20-cv-06539 (JMF)
  WIRE TRANSFERS




                                 Declaration of Vincent Farrell

       Vincent Farrell declares, pursuant to 28 U.S.C. § 1746:

       1.      My name is Vincent Farrell. I am the head of North American Loan Operations at

Citibank. I work at Citibank’s office in New Castle, Delaware.

       2.      I understand that this declaration serves as my direct testimony at trial.

       3.      I use the term “August 11 Wire Transfers” to refer to a series of payments that

Citibank sent out that day in connection with the “2016 Revlon Term Loan.”

                              My Background & My Department

       4.      Apart from a brief stint at an unsuccessful startup, I have worked at Citibank,

exclusively in loan operations roles, since my graduation from the University of Delaware in 1999.

       5.      I have been in my current role for approximately ten years. I have eight direct

reports and oversee approximately 100 Citibank employees, as well approximately 85 employees

of contractors working with Citibank. I report to Brendan Zeigon, the Global Head of Loan and

Credit Risk Management Services Operations.

       6.      The Loan Operations group is responsible for trade support, loan servicing, and

payment processing. Loan Operations handles responsibilities for Citibank in its roles as lender,

administrative agent, and trading counterparty.
          Case 1:20-cv-06539-JMF Document 195 Filed 12/08/20 Page 2 of 12




         7.      One of the sub-groups within Loan Operations is the Asset-Based Transitional

Finance (ABTF) team. It focuses on processing and servicing for “asset-based” loans. The ABTF

team is managed by Vincent Fratta.

         8.      The ABTF team includes employees of Wipro Limited (“Wipro”) who are based in

India. The Wipro employees that work on Citibank matters work exclusively for Citibank and

have Citibank email addresses. Because they work exclusively for us, they keep U.S. business

hours.

         9.      The Deal Closing Team (the “DCT”) is also part of Loan Operations. The DCT

handles new and amended transactions as advised by the front office. Dureyea Garnett is the head

of the DCT.

                                           Loan Documentation

         10.     Citibank maintains a variety of records relating to loans in the regular course of its

business. These records are created and maintained by people with knowledge of the contents at

or near the time the documents were created.

         11.     One important set of records is what are known as the “Administrative Details”

forms. These are usually prepared by fund managers and given to Citibank. They list information

relating to each lender holding a position in a loan. Citibank relies on the information in

Administrative Details forms to administer loans. They are stored and used in the ordinary course

of business at Citibank.

         12.     An example, the administrative details for a CLO (“TCI Symphony CLO 2017-1”)

managed by defendant Symphony Asset Management, LLC is attached. [Ex. A (PX 0591).] 1 The



1
         I have reviewed examples of similar forms for other lenders and fund managers that have been marked as PX
         0486 (Allstate); PX 1577 (Bardin Hill); PX 0597 (Brigade); PX 0599 (Greywolf); PX 0491 (HPS); PX 0602
         (Medalist); PX 0603 (New Gen); PX 0507 (Tall Tree); PX 0604 (Zais).

                                                        2
           Case 1:20-cv-06539-JMF Document 195 Filed 12/08/20 Page 3 of 12




form is on Symphony letter head and provides contact information at Symphony email addresses

and offices.    This is typical.   Administrative Details forms almost always provide contact

information for fund managers, not underlying investors. We rely on fund managers to provide

information and to settle trades. When we need action from a lender, we contact the corresponding

fund manager.

       13.      Loan Operations uses a software application called Flexcube. It is a processing

system used in connection with the various aspects of loan operations. Flexcube is an Oracle

product.

       14.      Flexcube includes a database of information relating to loans. Using an SAP

application called Business Objects, it is possible to access that database to create what is known

as an “Operation Contact” Report (an “OC Report”). An OC Report is a point in time record of

the composition of a lender syndicate for a particular loan.

       15.      In connection with certain loans, Citibank also maintains what is known as the

“Register.” A Register lists information relating to a loan, including the identity of the lenders

(called “investors”) that, in aggregate, hold the loan, the fund managers acting for each lender, and

the amounts outstanding on the loan.

       16.      A Register is not the same thing as an OC Report. Although an OC Report may be

used in creating a Register, other steps are required before a Register can be completed. At times,

an OC Report may reflect the same information as the Register, but this will not be the case when

there are outstanding settlements relating to secondary trading on a loan, or when a loan is in the

process of being rebuilt, a procedure I describe in further detail below.




                                                 3
         Case 1:20-cv-06539-JMF Document 195 Filed 12/08/20 Page 4 of 12




                                       The August 11 Rollup

        17.     The August 11 Wire Transfers were made in connection with what is known as a

“rollup” transaction. At a high level, a rollup is a transaction where a lender exchanges one loan

for another, usually without cash physically being exchanged with respect to outstanding principal.

The “August 11 Rollup” was this type of transaction. Lenders managed by Angelo, Gordon and

Co. (“Angelo, Gordon”) were exchanging their positions in the 2016 Revlon Term Loan for

positions in a different Revlon facility. The remaining lenders would continue to hold a pro rata

share of the 2016 Revlon Term Loan based on a slightly reduced principal balance. One feature

of a rollup transaction like this is that lenders are paid accrued interest at the time of the exchange;

in this case, the Angelo, Gordon lenders would receive accrued interest. To facilitate timely and

accurate payments, and streamline processing, we agreed with the client to pay interest to all

lenders as well.

        18.     The August 11 Rollup was not the first rollup done with respect to the 2016 Revlon

Term Loan. There was one in May 2020. There also was a rollup in June 2020 on a different

tranche. In these cases, Revlon paid, and Citibank distributed, accrued interest through the date of

the rollup to all lenders.

        19.     To effectuate the rollup transaction in Flexcube, the team “took down” the existing

tranche of the Revlon 2016 Term Loan and “rebuilt” a new tranche in the system. This was done

because the number of lenders was being reduced (due to the exit of the Angelo, Gordon lenders)

and calculations relating to the details of the loan had to be revised (because the remaining lenders’

pro rata shares had changed). To facilitate timely and accurate payments to all lenders, we agreed

with Revlon to pay accrued interest to all lenders of record on the date of the rollup. These

procedures were not unique to the August 11 Rollup or to Revlon.



                                                   4
        Case 1:20-cv-06539-JMF Document 195 Filed 12/08/20 Page 5 of 12




       20.     The 2016 Revlon Term Loan had different tranche numbers before and after the

August 11 Rollup. The tranche number for the 2016 Revlon Term Loan before the August 11

Rollup was 001BTPR201420001. The tranche number after the rollup is 001BTPR202250002.

       21.     In connection with the August 11 Rollup, Revlon gave instructions relating to the

“repurchase” component of the transaction in what is called a “Direction Letter.” [Ex. B (PX

0283A).] This letter was addressed to the CRMS Department and also sent to two email

distribution lists within departments that report to me.

       22.     The Direction Letter defined August 11 as a “Repurchase Date.” It also attached a

spreadsheet “setting forth the principal amount of the Term Loans held by each Lender . . . after

giving effect to all the Term Loan Repurchases to be effectuated on the Repurchase Date.” The

attached spreadsheet shows that only five lenders (all managed by Angelo, Gordon and Co.) were

part of the rollup. The remainder were intended to remain as lenders in the 2016 Revlon Term

Loan, which is identified as “TLB” in the spreadsheet attached to the Direction Letter.

                              The August 11, 2020 Wire Transfers

       23.     I was not personally involved in making the August 11, 2020 wire transfers and my

knowledge surrounding the events of August 11, 2020 was mainly gathered after the fact.

However, people who were involved report to me and I am familiar with Citibank’s records

relating to the transaction, all of which are records created and maintained in the regular course of

business. I have also, as part of my duties, reviewed and become very familiar with the events of

that day.

       24.     Citibank employees in my department began working on matters relating to the

August 11 Rollup at approximately 4:00 p.m. that afternoon. At 4:01 p.m., Dorothy Lee-Murray,




                                                  5
        Case 1:20-cv-06539-JMF Document 195 Filed 12/08/20 Page 6 of 12




who is on the DCT, advised several groups in my department that there would be “a Rollup

Repurchase for Revlon TL 2016.” [Ex. C (PX 0418).]

       25.     It is standard practice (generally and not just with respect to the Revlon loan) for

Citibank to provide Calculation Statements prior to making payments. A Calculation Statement

contains information about the wire transfer, such as its purpose and amount. It also specifies the

date and recipient of the wire transfer, as well as the loan to which the payment relates.

       26.     On August 11, my team generated Calculation Statements for every payment

intended to be made in connection with the August 11 Rollup. An example is attached. [Ex. D

(PX 0678A).] 2 In this example, the Calculation Statement shows that Citibank intended to pay

TCI Symphony CLO 2017-1 “Interim Libor Interest” of $29,544.59 on August 11.

       27.     As is standard practice, on August 11, Calculation Statements were distributed

before the wire transfers were sent. They are, in effect, a notice that the wire transfer is coming.

       28.     Later, when the wire transfers themselves were sent, the Transfer Confirmations

were generated. They include the SWIFT messages used to send the individual wire transfers. 3

An example is attached. [Ex. E (PX 0648).] In this example, the Transfer Confirmation shows

that Citibank actually paid TCI Symphony CLO 2017-1 $3,411,436.99—more than one hundred

times what was intended.

       29.     The credit amount on the Calculation Statement should match the credit amount on

the Transfer Confirmation. For the August 11 Wire Transfers, these Credit Amounts do not match.

This reflects the errors made in sending the August 11 Wire Transfers.


2
       I have reviewed examples of examples of similar statements sent to other lenders and fund managers that
       have been marked as PX 0511 (Allstate); PX 0596 (Bardin Hill); PX 0891 (Brigade); PX 0605 (Greywolf);
       PX 0530 (HPS); PX 0616 (Medalist); PX 1297 (New Generation); PX 0552 (Tall Tree); PX 0681 (Zais).
3
       I have reviewed examples of similar confirmations generated for other lenders and fund managers that have
       been marked as PX 0722 (Allstate); PX 0596 (Bardin Hill); PX 0446 (Brigade); PX 0605 (Greywolf); PX
       0520) (HPS); PX 0615 (Medalist); PX 0618 (New Generation); PX 0549 (Tall Tree); PX 0681 (Zais).

                                                      6
        Case 1:20-cv-06539-JMF Document 195 Filed 12/08/20 Page 7 of 12




       30.     The August 11 Wire Transfers were intended to include only interest. Thus, the

Calculation Statements sent that day only refer to interest. When Citibank intends to make a

payment that includes both principal and interest, the Calculation Statement will include separate

lines listing the amount of principal being paid and the amount of interest being paid. I am unaware

of any situation where Citibank would intend to wire out principal but not list it in the Calculation

Statement.

       31.     This is true for the 2016 Revlon Term Loan. That loan requires quarterly payments

of both principal and interest. Prior to sending such payments, Citibank sends Calculation

Statements which list separate amounts of interest and principal. Examples of Calculation

Statements showing the principal and interest breakdowns for payments made to TCI Symphony

CLO 2017-1 on the 2016 Revlon Term Loan are attached. [Ex. F (PX 1569); Ex. G (PX 1570).]

                                         August 12, 2020

       32.     I became actively involved in matters related to the August 11 Wire Transfers on

August 12, 2020. I have remained involved ever since.

       33.     That morning, I received a Skype message from Vincent Fratta that alerted me to a

loan processing error made the day before.         At that time, he and I believed there was a

“tech issue.” [Ex. H (PX 0788).] Nevertheless, I instructed Mr. Fratta to elevate the matter and to

contact our boss, Brendan Zeigon to alert him to the issue. I was copied on Mr. Fratta’s email to

Mr. Zeigon. [Ex. I (PX 0383).]

       34.     At 12:21 p.m., I sent an email to Mr. Zeigon, Gennadiy Makovoz, a manager in the

Information Services Group, and others, informing them that, “Tech is now citing a user omission

in the processing [as] the cause.” [Ex. I (PX 0383).] Mr. Makovoz responded to this email at

12:35pm and indicated that he would follow up.



                                                 7
        Case 1:20-cv-06539-JMF Document 195 Filed 12/08/20 Page 8 of 12




       35.      At 3:36 p.m., I received an email from Mr. Makovoz, where he confirmed that the

cause of the issue was not a technical issue, but “lack of system feature set knowledge and

deficiency in existing maker/checker process.” [Ex. I (PX 0383).] In other words, Mr. Makovoz

confirmed that the cause of the issue was human error. I understood at this time that the Wipro

employee creating the transaction failed to suppress Flexcube’s default instruction, and that

resulted in the overpayment being sent to lenders. I also understood that employees at Wipro and

Citibank who were responsible for checking the transaction also missed that the transaction had

not been configured correctly.

       36.      This error resulted in Citibank sending out $893 million more than was intended.

The money sent in error was Citibank’s own money.

       37.      As part of our inquiry into what happened, I asked the team to prepare a spreadsheet

listing the amounts wired out. The spreadsheet and its cover email are attached. [Ex. J (PX

0346A).] 4 The total amount wired is listed in Column I. The principal and interest components

are listed in Columns J and K, respectively.

                           Efforts to Recover the Money Wired in Error

       38.      At the same time that we were investigating how this error occurred, Citibank also

sent recall notices to the lenders. These notices were sent in the regular course of business and

created by people with knowledge of the contents at the time the materials were created.




4
       This spreadsheet was prepared by the “Oracle FSGU Consulting” team. These are Oracle employees who
       are seconded to Citibank to support our use of Flexcube. These employees work in Citibank offices, have
       Citibank email addresses, and access to Citibank systems. It is a regular part of their job to create documents
       such as PX 0346A, they have knowledge of the contents at the time they are created, and these records are
       maintained at Citibank in the regular course of business.

                                                         8
        Case 1:20-cv-06539-JMF Document 195 Filed 12/08/20 Page 9 of 12




       39.     The first set of recall notices was sent at approximately 2:25 p.m. on August 12.

An example is attached. [Ex. K (PX 0828).] 5 It states:




       40.     The second set of recall notices was sent at approximately 6:00 p.m. on August 12.

An example is attached. [Ex. L (PX 0678B).] 6 It states:




       41.     The third set of recall notices was sent on August 13. An example is attached. [Ex.

M (PX 0678C.] 7 It states:




5
       I have reviewed examples of similar notices sent to other lenders and fund managers that have been marked
       as PX 0816 (Allstate); PX 0802 (Bardin Hill); PX 0880 (Brigade); PX 0838 (Greywolf); PX 0862 (HPS); PX
       0876 (Medalist); PX 0884 (New Generation); PX 0801 (Tall Tree); PX 0797 (Zais).
6
       I have reviewed examples of similar notices sent to other lenders and fund managers that have been marked
       as PX 0696 (Allstate); PX 0592 (Bardin Hill); PX 891 (Brigade); PX 0605 (Greywolf); PX 0728 (HPS); PX
       0616 (Medalist); PX 1301 (New Generation); PX 0554 (Tall Tree); PX 0682 (Zais).
7
       I have reviewed examples of similar notices sent to other lenders and fund managers that have been marked
       as PX 0693 (Allstate); PX 0592 (Bardin Hill); PX 0891 (Brigade); PX 0732) (HPS); PX 0616 (Medalist); PX
       1310 (New Generation); PX 0799 (Tall Tree); PX 0682 (Zais).

                                                      9
       Case 1:20-cv-06539-JMF Document 195 Filed 12/08/20 Page 10 of 12




       42.     Additional recall notices were sent on August 17 and August 18. An example is

attached. [Ex. N (PX 0678D).] 8 It states:




       43.     In addition to sending the notices, I and members of my team repeatedly reached

out to fund managers to try to recover the mistakenly transferred funds. As far as I know, at no

time has any defendant fund manager indicated that they (the fund managers) were not authorized

to act on behalf of their client lenders. More specifically, at no point has any defendant fund

manager advised that they were not authorized to discuss the subject of whether the mistakenly

transferred funds could be returned or referred us to a lender to discuss this subject. In my

experience it is standard to have such discussions.

       44.     As to the defendants, however, we encountered resistance to our attempts to recover

Citibank’s money.

       45.     For example, on August 13, I and my team made repeated efforts to contact people

at Brigade. Both I and my colleague Nikhil Sonawala spoke to a man named Jeff Frusciante, who

I understand is in Brigade’s operations department. In my conversation with Mr. Frusciante, I


8
       I have reviewed examples of similar notices sent to other lenders and fund managers that have been marked
       as PX 0694 (Allstate); PX 0592 (Bardin Hill); PX 0156 (Brigade); PX 0605 (Greywolf); PX 0730 (HPS); PX
       0616 (Medalist); PX 1305 (New Generation); PX 0774 (Tall Tree); PX 0682 (Zais).

                                                     10
       Case 1:20-cv-06539-JMF Document 195 Filed 12/08/20 Page 11 of 12




asked him to confirm that Brigade had received recall notices for all the funds it manages, and he

said that it had. I also emphasized to him that this was an urgent matter and asked if Brigade was

going to return the money. Mr. Frusciante told me that the matter was still being considered and

that he would have to get back to me. At no point did he tell me that Brigade believed it did not

have to return the money because it (or its lenders) had discharged Revlon’s debt.

       46.     It was difficult to reach anyone at HPS. My colleague Nikhil Sonawala left four

voicemails on August 13 and did not get a response. [(Ex. O (PX 0372).] 9 Eventually I reached

a man named Jamie Donsky at HPS and I spoke to him later that afternoon. I explained to him

that this was an urgent matter and followed up with an email providing more information. [(Ex. P

(PX 0369).] Mr. Donsky said he would check with others at HPS and come back to me with an

update. He never did.

       47.     I and my team reached out to Symphony on August 13. As reflected in our

contemporaneous emails, we sent at least four separate emails and made telephone calls that were

not answered. [Ex. Q (PX 0331).] Out of the blue, Symphony sent us an email asking us to stop

“harassing” them. This was puzzling because we had never had the chance to speak to anyone at

Symphony and had not received a response to any of our emails.

                                              Prepayments

       48.     From time to time, borrowers prepay loans. In my experience, borrowers typically

send notices before making a prepayment. When Citibank is acting as administrative agent, and

it receives a prepayment notice from a borrower, we forward this information to lenders promptly,




9
       Mr. Sonawala reported to me on his efforts to contact HPS via a Skype chat. Citibank maintains and stores
       Skye chat records in the ordinary course of busines and they reflect communications made by people with
       knowledge at or near the time of the chats.

                                                     11
       Case 1:20-cv-06539-JMF Document 195 Filed 12/08/20 Page 12 of 12




either the same day or the next, by sending it to the recipients designated on the applicable

Administrative Details form.

       49.    Revlon did not provide Citibank with a prepayment notice in connection with the

August 11 Wire Transfers. Nor did it provide funds to make a prepayment.

              I declare under penalty of perjury that the foregoing is true and correct.

Dated: November 13, 2020
       New Castle, Delaware




                                                                  Vincent Farrell




                                               12
